 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 9                                            AT TACOMA

10   JAMES R. RATCLIFF,                                   Civil No. 3:18-CV-05312-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge will:

18            (1) evaluate the severity of the claimant’s thoracic outlet syndrome;

19            (2) re-evaluate the opinion evidence pursuant to 20 CFR 404.1527;

20            (3) re-evaluate the claimant’s subjective allegations pursuant to Social Security Ruling

21                  16-3p;

22            (4) re-evaluate the claimant’s residual functional capacity pursuant to Social Security

23                  Ruling 96-8p;

24            (5) obtain supplemental vocational expert evidence if necessary; and
     Page 1         ORDER - [3:18-CV-05312-MAT]
 1
              (6) offer the claimant the opportunity for a hearing.
 2
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
 3
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
 4
     U.S.C. § 1920, upon proper request to this Court.
 5
              DATED this 7th day of January, 2019.
 6

 7                                                          A
                                                            Mary Alice Theiler
 8                                                          United States Magistrate Judge

 9
     Presented by:
10
     s/ Danielle R. Mroczek
11
     DANIELLE R. MROCZEK
     Special Assistant U.S. Attorney
12
     Office of the General Counsel
     Social Security Administration
13
     701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
14
     Telephone: (206) 615-2946
     Fax: (206) 615-2531
15
     danielle.mroczek@ssa.gov
16

17

18

19

20

21

22

23

24
     Page 2      ORDER - [3:18-CV-05312-MAT]
